DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 should be amended to - converting the mechanical energy into the electricity-.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 2 should be amended to - the selective absorber includes a reflective coating, and [[a]] the front surface of the selective absorber-.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 2 should be amended to - the sunlight onto the front surface of [[a]] the selective absorber comprises-.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 11 should be amended to - an electric generator that converts the mechanical energy into the electricity-.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 2 should be amended to - the selective absorber includes a reflective coating, and [[a]] the front surface of the selective absorber-.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  line 14 should be amended to - an electric generator that converts the mechanical energy into the electricity-.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  line 2 should be amended to - the selective absorber includes a reflective coating, and [[a]] the front surface of the selective absorber-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Regulator (claim 17)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Regulator (Regulator - claim 17)
coupled with functional language 
which regulates a temperature of the selective absorber to remain in a normal-operating--temperature range between 500 and 600 'C (Regulator - claim 17)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
see the 35 USC 112(b) rejection of claim 17 below (Regulator - claim 17)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17:
The claim is unclear because of the limitation “regulator” interpreted under 35 112(f) which the specification fails to identify a corresponding structure. For this reason, the structure of the limitation is unclear and therefore the metes and bounds of the claim. For this reason, the claim is unclear. For the sake of examination, the office has interpreted this limitation to refer to a pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 1, 2, 4-13, 15, 16, 18-24, 26, 27, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2004/0118449 to Murphy et al. (Murphy) in view of US patent number 4,252,865 to Gilbert et al. (Gilbert).
Regarding claim 1:
Murphy discloses:
A method for converting sunlight into electricity (figure 1), comprising: concentrating the sunlight onto a front surface of a selective absorber, 
wherein the concentrated sunlight (parabolic mirror 22; ¶0017) causes heat to build up in the selective absorber (selective absorber 38 which receives the concentrated light through 34); 
using heat obtained from the selective absorber (obtained from absorber 38 via tubes 40 which transfer heats to the heat engine 46) to drive a heat engine (46), which converts the heat into mechanical energy (converts the heat into mechanical energy and then into electrical energy ¶0023); and 
converting the mechanical energy into electricity (¶0023 where the heat engine 46 generates electrical energy).  
Murphy fails to disclose:
wherein the selective absorber comprises a semiconductor material having a band gap capable of absorbing most spectral components of the sunlight. 
Gilbert teaches:
figure 1) that includes a semiconductor material (13; column 3, lines 10-15) for absorbing most spectral components of the sunlight (figure 3). Further, the semiconductor material can include silicon/intrinsic silicon (column 3, lines 1-5; column 3, lines 65-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to replace the selective absorber of Murphy with the selective absorber as taught by Gilbert for the purpose of absorbing most of the solar-energy spectrum (at least 95%)(Gilbert, column 1, lines 54-57).

Regarding claim 2:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
The method of claim 1, wherein the semiconductor material comprises intrinsic silicon (see the semiconductor material including intrinsic silicon as taught by Gilbert incorporated into Murphy).  

Regarding claim 4:
Murphy discloses:
The method of claim 1, wherein using the heat to drive the heat engine comprises: 
using a heat-storage medium (molten salt or liquid sodium, ¶0005; ¶0018) to store the heat (absorb energy/molten energy ¶0005); and 
molten salt is transported to the heat engine/conversion engine 46; ¶0020).  

Regarding claim 5:
Murphy discloses:
The method of claim 4, wherein the heat-storage medium comprises molten salt (molten salt or liquid sodium, ¶0005; ¶0018).  

Regarding claim 7:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
The method of claim 1, 
wherein the selective absorber exhibits a first high emissivity for a shorter wavelength range associated with a solar blackbody spectrum; and 
wherein the selective absorber exhibits a much lower second emissivity for a longer wavelength range associated with blackbody radiation emanating from the selective absorber while the selective absorber is in a normal-operating-temperature range (In regards to the first and second emissivity functions found in the claim, this function is associated with intrinsic silicon semiconductor material for the absorber (as taught in the disclosed invention, specification ¶040) which was incorporated from Gilbert into Murphy).  

Regarding claim 8:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
The method of claim 1, wherein the front surface of the selective absorber includes a heat-reflecting layer (see the layer 13 of the absorber (figure 1) of Gilbert incorporated into Murphy), which reflects incoming infrared radiation back into space, and reflects infrared radiation from the selective absorber back into the selective absorber, thereby lowering a total system emissivity for infrared wavelengths (Gilbert teaches that ideal films reflect infrared (column 1, lines 25-30) and the surface texture of 13 reduces reflection in the visible spectrum (column 1, lines 45-50) and further indicates that the depth of the pits in 13 do not exceed the wavelength of infrared (column 6, lines 10-15) indicating that they are also reflective, this indicates that infrared would not be able to pass through from space into the absorber and from the surface behind 13 into space).  

Regarding claim 9:
Murphy discloses:
The method of claim 1, wherein concentrating the sunlight onto the front surface of a selective absorber comprises using one or more of the following mechanisms to concentrate the sunlight: 
a parabolic trough reflector; 
a solar tower system comprising an array of movable mirrors that focus the sunlight on a collector tower; 
figure 1, element 26; ¶0017); 
a linear Fresnel lens; and 
a circular Fresnel lens.  
Regarding claim 10:
Murphy discloses:
The method of claim 1, wherein the heat engine comprises a Stirling engine (46; ¶0023).  

Regarding claim 11:
Murphy discloses:
The method of claim 1, wherein converting the mechanical energy into electricity involves using an electric generator (inherent, heat engine 46 converts thermal energy into electricity which requires an electric generator).  

Regarding claim 12:
Murphy discloses:
A system that converts sunlight into electricity (figure 1), comprising: 
a light concentrator (22) that concentrates the sunlight to form concentrated sunlight; 
a selective absorber (38) having a front surface (inner surface of 38 that receives the sunlight) that is oriented to receive the concentrated sunlight, 
wherein the concentrated sunlight causes heat to build up in the selective absorber (¶0018, “The absorptive material 38 absorbs the solar energy and aids in the distribution of the resulting thermal energy to a plurality of heat exchanger tubes 40”); 
a heat engine (46) that converts heat obtained from the selective absorber into mechanical energy (¶0023, Stirling engine converts heat into mechanical energy and then the mechanical energy is converted into electrical energy); and 
an electric generator (inherent since the Stirling engine 46 creates electrical energy (as indicated in ¶0023) which requires an electrical generator to convert the mechanical energy of the Stirling engine into electrical energy) that converts the mechanical energy into electricity.  

Murphy fails to disclose:
wherein the selective absorber comprises a semiconductor material having a band gap capable of absorbing most spectral components of the sunlight, and 

Gilbert teaches:
A selective absorber (figure 1) that includes a semiconductor material (13; column 3, lines 10-15) for absorbing most spectral components of the sunlight (figure 3). Further, the semiconductor material can include silicon/intrinsic silicon (column 3, lines 1-5; column 3, lines 65-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to replace the selective absorber of Murphy with at least 95%)(Gilbert, column 1, lines 54-57).
Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 12 by Murphy and Gilbert:
The system of claim 12, wherein the semiconductor material comprises intrinsic silicon (see the semiconductor material including intrinsic silicon as taught by Gilbert incorporated into Murphy).  

Regarding claim 15:
Murphy discloses:
The system of claim 12, wherein the system further comprises a heat storage mechanism that: 
uses a heat-storage medium (molten salt or liquid sodium, ¶0005; ¶0018) to store the heat (absorb energy/molten energy ¶0005) to store heat obtained from the selective absorber; and 
subsequently uses the stored heat obtained from the heat-storage medium to drive the heat engine (molten salt is transported to the heat engine/conversion engine 46; ¶0020).  

Regarding claim 16:
Murphy discloses:
molten salt or liquid sodium, ¶0005; ¶0018).  

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 12 by Murphy and Gilbert:
The system of claim 12, 
wherein the selective absorber exhibits a first high emissivity for a shorter wavelength range associated with a solar blackbody spectrum; and 
wherein the selective absorber exhibits a much lower second emissivity for a longer wavelength range associated with blackbody radiation emanating from the selective absorber while the selective absorber is in a normal-operating-temperature range (In regards to the first and second emissivity functions found in the claim, this function is associated with intrinsic silicon semiconductor material for the absorber (as taught in the disclosed invention, specification ¶040) which was incorporated from Gilbert into Murphy).  

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 12 by Murphy and Gilbert:
The system of claim 12, wherein the front surface of the selective absorber includes a heat-reflecting layer (see the layer 13 of the absorber (figure 1) of Gilbert incorporated into Murphy), which reflects incoming infrared radiation back into space, Gilbert teaches that ideal films reflect infrared (column 1, lines 25-30) and the surface texture of 13 reduces reflection in the visible spectrum (column 1, lines 45-50) and further indicates that the depth of the pits in 13 do not exceed the wavelength of infrared (column 6, lines 10-15) indicating that they are also reflective, this indicates that infrared would not be able to pass through from space into the absorber and from the surface behind 13 into space).  

Regarding claim 20:
Murphy discloses:
The system of claim 12, wherein the light concentrator comprises one or more of the following mechanisms to concentrate the sunlight: 
a parabolic trough reflector; 
a solar tower system comprising an array of movable mirrors that focus the sunlight on a collector tower:  
a parabolic dish reflector (figure 1, element 26; ¶0017); 
a linear Fresnel lens; and 
a circular Fresnel lens.  

Regarding claim 21:
Murphy discloses:
46; ¶0023).  

Regarding claim 22:
Murphy discloses:
A system that converts sunlight into electricity (figure 1), comprising: 
a light concentrator (22) that concentrates the sunlight to form concentrated sunlight; 
a selective absorber (38) having a front surface (inner surface of 38 that receives the sunlight) that is oriented to receive the concentrated sunlight, 
wherein the concentrated sunlight causes heat to build up in the selective absorber (¶0018, “The absorptive material 38 absorbs the solar energy and aids in the distribution of the resulting thermal energy to a plurality of heat exchanger tubes 40”); 
a heat engine (46) that converts heat obtained from the selective absorber into mechanical energy (¶0023, Stirling engine converts heat into mechanical energy and then the mechanical energy is converted into electrical energy); and 
an electric generator (inherent since the Stirling engine 46 creates electrical energy (as indicated in ¶0023) which requires an electrical generator to convert the mechanical energy of the Stirling engine into electrical energy) that converts the mechanical energy into electricity.  

Murphy fails to disclose:

wherein the selective absorber exhibits a much lower second emissivity for a longer wavelength range associated with blackbody radiation emanating from the selective absorber while the selective absorber is in a normal-operating-temperature range. 
Gilbert teaches:
A selective absorber (figure 1) that includes a semiconductor material (13; column 3, lines 10-15) for absorbing most spectral components of the sunlight (figure 3). Further, the semiconductor material can include silicon/intrinsic silicon (column 3, lines 1-5; column 3, lines 65-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy to replace the selective absorber of Murphy with the selective absorber as taught by Gilbert for the purpose of absorbing most of the solar-energy spectrum (at least 95%)(Gilbert, column 1, lines 54-57). In regards to the first and second emissivity functions found in the claim, this function is associated with intrinsic silicon semiconductor material for the absorber (as taught in the disclosed invention, specification ¶040) which was incorporated from Gilbert into Murphy.
Regarding claim 23:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Murphy and Gilbert:
see the semiconductor material including intrinsic silicon as taught by Gilbert incorporated into Murphy (Gilbert further indicates that the surface can absorb at least 95 percent of the solar-energy spectrum column 1, lines 54-57)).  

Regarding claim 24:
Murphy discloses:
The system of claim 23, wherein the semiconductor material comprises intrinsic silicon (see the semiconductor material including intrinsic silicon as taught by Gilbert incorporated into Murphy).  

Regarding claim 26:
Murphy discloses:
The system of claim 22, wherein the system further comprises a heat storage mechanism that: 
uses a heat-storage medium (molten salt or liquid sodium, ¶0005; ¶0018) to store the heat (absorb energy/molten energy ¶0005) to store heat obtained from the selective absorber; and 
subsequently uses the stored heat obtained from the heat-storage medium to drive the heat engine (molten salt is transported to the heat engine/conversion engine 46; ¶0020).  

Regarding claim 27:
Murphy discloses:
The system of claim 26, wherein the heat-storage medium comprises molten salt (molten salt or liquid sodium, ¶0005; ¶0018).  

Regarding claim 29:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 22 by Murphy and Gilbert:
The system of claim 22, wherein the front surface of the selective absorber 10includes a heat-reflecting layer (see the layer 13 of the absorber (figure 1) of Gilbert incorporated into Murphy), which reflects incoming infrared radiation back into space, and reflects infrared radiation from the selective absorber back into the selective absorber, thereby lowering a total system emissivity for infrared wavelengths (Gilbert teaches that ideal films reflect infrared (column 1, lines 25-30) and the surface texture of 13 reduces reflection in the visible spectrum (column 1, lines 45-50) and further indicates that the depth of the pits in 13 do not exceed the wavelength of infrared (column 6, lines 10-15) indicating that they are also reflective, this indicates that infrared would not be able to pass through from space into the absorber and from the surface behind 13 into space).  

Regarding claim 30:
Murphy discloses:

a parabolic trough reflector; 
a solar tower system comprising an array of movable mirrors that focus the sunlight on a collector tower; 
a parabolic dish reflector (figure 1, element 26; ¶0017);  
a linear Fresnel lens; and 
a circular Fresnel lens.  

Regarding claim 31:
Murphy discloses:
The system of claim 22, wherein the heat engine comprises a Stirling engine (46; ¶0023).  

Claims 3, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Gilbert as evidenced by US patent application publication number 2015/0101761 to Moslehi et al. (Moslehi).
Regarding claim 3:
The 35 USC 103 rejection of claim 2 by Murphy and Gilbert:
The method of claim 2, 
wherein a back surface of the selective absorber includes a reflective coating (see the reflective coating 10 incorporated into Murphy from Gilbert as part of the selective absorber), and a front surface of the selective absorber is textured (see the textured surface 14 incorporated into Murphy from Gilbert as part of the selective absorber).

Murphy fails to explicitly disclose:
Wherein a thickness of the selective absorber is reduced to approximately 50 microns, wherein this reduced thickness is made possible by the reflective coating and the texturing.  
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one incorporated into Murphy from Gilbert) can have a variety of thicknesses ranging from a few to a 100 microns depending on the efficiency, flexibility, cost, and safe/reliable material attributes required of the absorber (as evidenced by Moslehi, ¶0040).

Regarding claim 14:
The 35 USC 103 rejection of claim 13 by Murphy and Gilbert:
The system of claim 13, wherein a back surface of the selective absorber includes a reflective coating (see the reflective coating 10 incorporated into Murphy from Gilbert as part of the selective absorber), and a front surface of the selective absorber is textured (see the textured surface 14 incorporated into Murphy from Gilbert as part of the selective absorber).
Murphy fails to explicitly disclose:

However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one incorporated into Murphy from Gilbert) can have a variety of thicknesses ranging from a few to a 100 microns depending on the efficiency, flexibility, cost, and safe/reliable material attributes required of the absorber (as evidenced by Moslehi, ¶0040).

Regarding claim 25:
The 35 USC 103 rejection of claim 23 by Murphy and Gilbert:
The system of claim 23, wherein a back surface of the selective absorber includes a reflective coating (see the reflective coating 10 incorporated into Murphy from Gilbert as part of the selective absorber), and a front 35surface of the selective absorber includes is textured (see the textured surface 14 incorporated into Murphy from Gilbert as part of the selective absorber). 
Murphy fails to explicitly disclose:
Wherein a thickness of the selective absorber is reduced to approximately 50 microns, wherein this reduced thickness is made possible by the reflective coating and the texturing.  
like the one incorporated into Murphy from Gilbert) can have a variety of thicknesses ranging from a few to a 100 microns depending on the efficiency, flexibility, cost, and safe/reliable material attributes required of the absorber (as evidenced by Moslehi, ¶0040).

Claims 6, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Gilbert as evidenced by US patent application publication number 2017/0336102 to Ren et al. (Ren).
Regarding claim 6:
Murphy discloses:
	A regulator (54 and 62) for controlling the temperature of the selective absorber.	
Murphy fails to explicitly disclose:
The method of claim 1, wherein the method further comprises regulating a temperature of the selective absorber to remain in a normal-operating-temperature range between 500 and 600 C.  
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one in Murphy) typically operate in the temperature range of 500 to 600 C (see US patent application publication number 2017/0336102 to Ren ¶0020) in order to supply the proper amount of heat to the heat engine.
Regarding claim 17 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above and the interpretation of the claim):
Murphy discloses:
The system of claim 12, wherein the system further comprises a regulator (54 and 62; as per the 35 USC 112(b) rejection of the claim above, the regulator limitation has been interpreted to require a pump), which regulates a temperature of the selective absorber.  

Murphy fails to disclose:
Regulating a temperature of the selective absorber to remain in a normal-operating temperature range between 500 and 600 'C.  

However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that solar absorbers (like the one in Murphy) typically operate in the temperature range of 500 to 600 C (see US patent application publication number 2017/0336102 to Ren ¶0020) in order to supply the proper amount of heat to the heat engine.
Regarding claim 28:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 17 by Murphy and Gilbert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 4,095,428 to Warren (see the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746